911 F.2d 735
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick R. WRIGHT, Plaintiff-Appellant,v.John T. WIGGINTON, Secretary of Corrections Cabinet,Commonwealth of Kentucky Corrections Cabinet,Defendants-Appellees.
No. 90-5063.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1990.

1
Before WELLFORD and SUHRHEINRICH, Circuit Judges, and HOLSCHUH Chief District Judge.*

ORDER

2
Frederick R. Wright, a Kentucky prisoner proceeding pro se, appeals from the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Wright sought monetary damages from the state of Kentucky and a state official on the grounds that his constitutional rights were violated because the state did not transfer him from a county jail to the state prison within thirty days after final sentencing.  The district court dismissed the complaint as frivolous within the meaning of 28 U.S.C. Sec. 1915(d).


4
Upon review, we conclude that the complaint was properly dismissed because it is frivolous within the meaning of 28 U.S.C. Sec. 1915(d).  A complaint is frivolous where it lacks an arguable basis either in law or fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Claims which lack an arguable basis in law include claims of infringement of a legal interest which clearly does not exist.  109 S.Ct. at 1833.


5
Wright's claim is barred for the reasons set forth in the magistrate's report and recommendation dated November 3, 1989, as adopted by the district court in its judgment dated December 21, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John D. Holschuh, Chief U.S. District Judge for the Southern District of Ohio, sitting by designation